Title: From George Washington to Elizabeth French Dulany, 23 November 1785
From: Washington, George
To: Dulany, Elizabeth French



Friday—past 2 ’Oclock [c.23 November 1785]

General Washington presents his best respects to Mrs Dulany with the horse blueskin; which he wishes was better worth her acceptance.
Marks of antiquity have supplied the place of those beauties with which this horse abounded—in his better days. Nothing but the recollection of which, & of his having been the favourite of Mr Dulany in the days of his Court ship, can reconcile her to the meagre appearance he now makes.
Mrs Washington presents her Compliments and thanks to Mrs Dulany for the Roots of Scarcity.
